DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,225,809 to Peak.	
Peak ‘809 teaches limitations for a “locking nut assembly” – as shown, “for threadedly connecting to a bolt” – although functionally recited as part of some intended use, reference explicitly discloses same regardless, “the locking nut assembly comprising: a first nut” – 22, “comprising a nut base” – the relatively larger diameter hexagonal portion, “and a screwing portion protruding outward from a face of the nut base” – 26, “wherein the screwing portion is provided with a plurality of longitudinal sectional grooves in a spaced manner” – 28, “such that the screwing portion is formed with a plurality of screwing claw bodies” – at 30, “a first inner threaded wall is provided on each of inner walls of the screwing claw bodies” – as shown, “and is used for threadedly connecting to a bolt” – although functionally recited as part of some intended use, reference explicitly discloses same regardless, “and outer walls of the screwing claw bodies are formed with symmetrical outward-protruding deformations” – the convex conical outward-facing surface of each, “and a pressing ring, mounted and located outside the screwing portion of the first nut, wherein an inner wall of the pressing ring comprises a pressing inner-wall for pressing the outer walls of the screwing claw bodies of the screwing portion” – the tapered inner wall of 34 which interacts with portions 30 as shown and described.
As regards claim 2, reference teaches further limitation of “an outer wall of the screwing portion of the first nut is a tapered outer wall” – as shown, “and the pressing inner-wall of the pressing ring is a tapered pressing inner-wall matching the tapered outer wall” – as shown. 
As regards claim 3, reference teaches further limitation of “the pressing ring is a second nut, an inner wall of the second nut comprises the pressing inner-wall and a second inner threaded wall, and the second inner threaded wall is used for threadedly connecting to the bolt” – as shown and described.  
As regards claim 4, reference doesn’t fully teach further limitation of “the pressing ring is a washer, and an inner wall of the washer comprises the pressing inner-wall” – given interpretation of ‘washer’ as used in the present disclosure and widely accepted implicitly requires an absence of internal threads, distinguishing a ‘washer’ from a ‘nut’ as the terms are commonly used, reference fails to teach same.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2,361,814 to Berry.
Berry ‘814 teaches limitations for a “locking nut assembly” – as shown, “for threadedly connecting to a bolt” – although functionally recited as part of some intended use, reference explicitly discloses same regardless, “the locking nut assembly comprising: a first nut” – 10, “comprising a nut base” – the relatively larger diameter portion, “and a screwing portion protruding outward from a face of the nut base” – 11, “wherein the screwing portion is provided with a plurality of longitudinal sectional grooves in a spaced manner” – as shown in Fig 6 for example, “such that the screwing portion is formed with a plurality of screwing claw bodies” – including portions 14, “a first inner threaded wall is provided on each of inner walls of the screwing claw bodies” – as shown, “and is used for threadedly connecting to a bolt” – although functionally recited as part of some intended use, reference explicitly discloses same regardless, “and outer walls of the screwing claw bodies are formed with symmetrical outward-protruding deformations” – the convex conical outward-facing surface of each, “and a pressing ring, mounted and located outside the screwing portion of the first nut, wherein an inner wall of the pressing ring comprises a pressing inner-wall for pressing the outer walls of the screwing claw bodies of the screwing portion” – the tapered inner wall of 15 which interacts with portions 14 as shown and described.
As regards claim 2, reference teaches further limitation of “an outer wall of the screwing portion of the first nut is a tapered outer wall” – as shown, “and the pressing inner-wall of the pressing ring is a tapered pressing inner-wall matching the tapered outer wall” – as shown. 
As regards claim 3, reference doesn’t fully teach further limitation of “the pressing ring is a second nut, an inner wall of the second nut comprises the pressing inner-wall and a second inner threaded wall, and the second inner threaded wall is used for threadedly connecting to the bolt” – given interpretation of ‘nut’ as used in the present disclosure and widely accepted implicitly requires internal threads, distinguishing a ‘nut’ from a ‘washer’ as the terms are commonly used, reference fails to teach same.
As regards claim 4, reference teaches further limitation of “the pressing ring is a washer, and an inner wall of the washer comprises the pressing inner-wall” – 15 as shown.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 2,690,201 discloses similar nut lock as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/            Primary Examiner, Art Unit 3677